United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-2313
                                   ___________

Frederick Joseph Eccher, Jr.,         *
                                      *
            Appellant,                *
                                      *
     v.                               * Appeal from the United States
                                      * District Court for the
Michael L. Kemna; Jeremiah (Jay) W.   * Western District of Missouri.
Nixon,                                *
                                      *      [UNPUBLISHED]
            Appellees.                *
                                 ___________

                          Submitted: March 6, 1998

                                Filed: March 11, 1998
                                    ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

      Frederick Joseph Eccher, Jr. appeals from the district court&s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action asserting constitutional violations
regarding his prison inmate account. We affirm the judgment of the district court.




      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
       Mr. Eccher sued Michael Kemna, superintendent of the Western Missouri
Correctional Center (WMCC),2 contending that insurance proceeds intended for Mr.
Eccher&s minor son (of the same name) were sent to WMCC and deposited in Mr.
Eccher&s inmate account; that Mr. Kemna refused Mr. Eccher&s request to send funds
from his account to his son; and Mr. Kemna notified the state attorney general of the
total amount in Mr. Eccher&s account. The record shows the attorney general filed a
petition in Missouri circuit court to recover funds expended for Mr. Eccher&s
incarceration, pursuant to the Missouri Incarceration Reimbursement Act (MIRA), Mo.
Rev. Stat. §§ 217.825-217.841 (1994 & Supp. 1997). The state court denied Mr.
Eccher&s motion to dismiss the MIRA action, and ordered that funds from Mr. Eccher&s
account be transferred to the state. Mr. Eccher did not appeal that order.

       Upon careful review of the record, we conclude summary judgment was proper
as to Mr. Eccher&s procedural due process claim because he had an adequate post-
deprivation remedy under MIRA. See Hudson v. Palmer, 468 U.S. 517, 533 (1984)
(neither intentional nor negligent unauthorized deprivations of property violate due
process, if adequate state post-deprivation remedy exists). We reject as meritless the
claims that Mr. Kemna&s conduct was unconstitutional in other respects. We deny Mr.
Eccher&s request for appointment of counsel.

      Accordingly, we affirm.3




      2
        Mr. Eccher also sued Missouri Attorney General Jeremiah Nixon, but the
district court dismissed him under 28 U.S.C. § 1915(d) (now codified at 28 U.S.C.
§ 1915(e)), prior to service of process, and Mr. Eccher does not appeal that ruling.
      3
       Mr. Eccher&s son was not a party to this action, and therefore we do not address
his right, if any, to pursue an action to recover the insurance funds.

                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-